UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-28161 AURI, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0619264 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1200 North Coast Highway, Laguna Beach, California (Address of principal executive offices) (Zip Code) (949) 793-4045 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer oAccelerated Filero Non- Accelerated Filer oSmaller reporting companyý (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of May 9, 2011, there were88,591,580 shares of common stock, $0.001 par value, outstanding. AURI, INC. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls And Procedures. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 13 Item 4. [Removed and Reserved] 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 14 The terms “we,” “us,” “our,” “the Company,” and “Auri,” as used in this Report on Form 10-Q refers to Auri, Inc., and its wholly owned subsidiary, Auri Footwear, Inc. 2 PART I - FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. AURI, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2011 December 31, 2010 ASSETS Cash and cash equivalents $ $ Accounts receivable - net Due from factor Inventory - net Prepaid expenses and other assets Deferred finance fee - net Total Current Assets Property and equipment - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Accounts payable $ $ Accrued liabilities Short-term portion of long-term note payable Short-term portion of long-term related party note payable Short-term convertible note payable Total Current Liabilities Long-term note payable - net of short term portion Long-term related party note payable - net of short term portion Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock - $0.001 par value; 1,000,000 shares authorized, No shares issued and outstanding Common stock - $0.001; 300,000,000 shares authorized, and 59,735,360 shares issued and outstanding at December 31, 2010 and 87,941,580 shares issued and outstanding at March 31, 2011 Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to the unaudited condensed consolidated financial statements 3 AURI, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Three Months Ended Ended March 31, 2011 March 31, 2010 Sales - net $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Loss from operations ) ) Other income (expenses) ) ) Net loss $ ) $ ) Net loss per share - Basic and diluted $ $ Weighted average shares outstanding - Basic and diluted See accompanying notes to the unaudited condensed consolidated financial statements 4 AURI, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) FROM DECEMBER 31, 2, 2011 (unaudited) Additional Preferred Stock Common Stock Paid In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2010 - $
